After Remand from the Supreme Court

THOMPSON, Judge.
In compliance with the opinion of the Supreme Court, Ex parte Hill, 730 So.2d 214 (Aa.1998), we set aside those portions of our earlier judgment affirming the summary judgment as to the plaintiffs’ claims alleging negligence, breach-of-contract, and negligent misrepresentation; and we set aside that portion of our earlier judgment directing further proceedings pursuant to the Aabama Litigation Accountability Act. To the extent our earlier judgment affirmed the summary judgment as to the plaintiffs’ other claims, the Supreme Court has affirmed that judgment.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ., concur.